IN THE COURT OF APPEALS OF IOWA

                                  No. 14-2167
                             Filed August 31, 2016


ELVIN REDMOND,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Eliza J. Ovrom,

Judge.



      Elvin Redmond appeals the trial court’s denial of his application for

postconviction relief. AFFIRMED.



      Jeffrey A. Wright of Carr & Wright, P.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee State.




      Considered by Potterfield, P.J., and Mullins and McDonald, JJ.
                                         2


POTTERFIELD, Presiding Judge.

        Elvin Redmond appeals from the district court’s ruling denying his

application for postconviction relief. He argues the district court erred in not

finding his trial counsel constitutionally ineffective.        Having considered

Redmond’s claim, we affirm the ruling of the district court.

I. Background Facts and Proceedings

        Elvin Redmond was arrested on October 4, 2009, for incidents occurring

at his girlfriend’s and her mother’s apartment complex. At the time of his arrest,

Redmond had a blood alcohol level of .137. Redmond asserted an intoxication

defense but was convicted by a jury of eight crimes: assault with intent to inflict

serious bodily injury, assault causing bodily injury, willful injury causing serious

bodily injury, domestic abuse assault with intent to inflict serious injury,

harassment in the second degree, operating while intoxicated, possession of a

controlled substance (crack cocaine), and criminal mischief in the fifth degree.

He was also charged as a habitual offender on the charge for willful injury

causing serious bodily injury, and the prior felonies were proved at a subsequent

bench trial. Redmond received a total sentence of twenty-one years and thirty

days.

        Following an unsuccessful direct appeal, Redmond filed an application for

postconviction relief. Although his application raised five claims, he raises only

one issue on appeal: ineffective assistance of counsel for trial counsel’s failure to

obtain or use a copy of the apartment complex’s surveillance video. Redmond

asserts that the surveillance video supports his intoxication defense and that he
                                            3


notified defense counsel of the video’s existence, but counsel failed to investigate

the video or present it during his trial.

       At the postconviction-relief proceeding, the trial court judge determined,

after personally viewing the video, that the video did not support Redmond’s

intoxication defense but rather buttressed the State’s case against him. The trial

court ruled that trial counsel’s failure to obtain the video and present it at trial did

not prejudice Redmond and, as such, trial counsel was not constitutionally

ineffective.

       Redmond appeals.

II. Standard of Review

       Postconviction-relief proceedings are “actions at law and reviewed on

error.” Osborn v. State, 573 N.W.2d 917, 920 (Iowa 1998) (citation omitted).

However, if the postconviction-relief proceeding has constitutional implications,

“we make our own evaluation of the totality of the circumstances in a de novo

review.”       Id. at 920.    Thus, claims of ineffective assistance raised in

postconviction-relief proceedings are reviewed de novo. Id.

III. Discussion

       Redmond argues that his trial counsel was ineffective for failing to

examine or present to the jury a video surveillance recording of the assault and

surrounding events from the apartment complex’s surveillance camera.

Redmond avers that the video would have reinforced his intoxication defense by

showing that his level of intoxication prevented him from possessing the requisite

mental states for the charged crimes.
                                        4


      To prevail on his claim that trial counsel was ineffective, it must be shown

that the “attorney’s performance fell outside a normal range of competency and

that the deficient performance so prejudiced him as to give rise to the reasonable

probability that, but for counsel’s errors, the result of the proceeding would have

been different.”   Dunbar v. State, 515 N.W.2d 12, 15 (Iowa 1994) (citation

omitted).   However, both elements need not always be addressed because

failure to prove either element is fatal to the claim. State v. Graves, 668 N.W.2d
860, 869 (Iowa 2003). Thus, if the defendant cannot show the conduct resulted

in prejudice, the ineffective-assistance claim can be decided on that ground

alone without determining whether the attorney performed deficiently.          See

Strickland v. Washington, 466 U.S. 668, 697 (1984) (stating that there is no

reason for a court considering an ineffective-assistance claim to consider both

elements if the defendant cannot sufficiently show one element).

      In this case, Redmond claims trial counsel’s deficiency in not examining

and presenting the video at trial prejudiced him. However, upon review of the

video and its contents, there is nothing to support Redmond’s claim he was so

intoxicated that he lacked the required mental states for the crimes for which the

jury convicted him.    In fact, the video depicts Redmond aggressively and

purposefully assaulting his girlfriend which supports the State’s case. Therefore,

there is no evidence that counsel’s failure to investigate and present the video

prejudiced Redmond such that the outcome of his trial would have been different.

      Because Redmond has failed to establish the prejudice prong of the

ineffective-assistance claim, we need not address the effectiveness element.
                                         5


IV. Conclusion

       Because Redmond failed to prove he was prejudiced by his counsel’s

failure to use the surveillance video, we affirm the district court’s denial of his

application for postconviction relief.

       AFFIRMED.